Citation Nr: 1454290	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-03 408A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to vocational rehabilitation services under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 2006 decisions by the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The Veteran, who is the appellant, served on active duty from July 1990 to June 1992.

2.  On November 26, 2014, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  A November 2014 

email correspondence  includes the Veteran's request that the appeal pertaining to vocational rehabilitation services be "terminated."  Accordingly, the Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


